Citation Nr: 0923779	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-13 155A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970 
and July 1971 to July 1974, including honorable service in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for 
hypertension, as secondary to service-connected diabetes 
mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran contends that his currently diagnosed 
hypertension had its onset during service or was aggravated 
by his service-connected diabetes mellitus.  

The Veteran's service treatment records (STRs) are devoid of 
any problems with hypertension or elevated blood pressure.  
The first instance of record in which the Veteran was 
diagnosed as having hypertension is in private medical 
records from August 2002-the same time diabetes mellitus was 
diagnosed.

The evidence of record reflects that the Veteran was afforded 
a VA examination in May 2007.  The impression in the May 2007 
VA exam was, "Hypertension, which was diagnosed at the same 
time as Diabetes, is not due to Diabetes mellitus."  No 
opinion was given as to whether the Veteran's hypertension 
was aggravated by his service-connected diabetes mellitus, 
nor was there an opinion given as to whether hypertension was 
directly related to the Veteran's service.  In addition, the 
examiner did not provide a rationale for his opinion that the 
hypertension was not due to the diabetes mellitus.

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the Veteran's claim of service connection for 
hypertension, as secondary to service-connected diabetes 
mellitus.  This claim is remanded for a medical opinion.  
This examination is required pursuant to 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the VA examiner who reviewed 
the Veteran's claims folder in May 2007 
with the claims folder once again.  The 
examiner should specifically comment on 
whether it is at least as likely as not 
that the Veteran's current hypertension 
was caused or worsened by his diabetes 
mellitus.  All opinions must be supported 
by complete rationale.  Specifically, the 
examiner should provide a rationale for 
his opinion that the Veteran's 
hypertension was not due to his diabetes 
mellitus.

If the examiner is not available, or the 
examiner determines that a physical 
examination of the Veteran is required, 
schedule the Veteran for a VA examination 
with an appropriate specialist to 
determine the nature and etiology of his 
hypertension.  The Veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses.  The examiner 
should specifically render opinions as to 
whether the Veteran's hypertension is 
directly related to his service and 
whether the Veteran's hypertension was 
caused or worsened by his diabetes 
mellitus.  All opinions expressed must be 
supported by rationale.

2.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

